DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal portion of the first shaft" in line 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a distal portion of the first shaft” in line 3 which is indefinite because it is unclear if this limitation is the same as or different than the previously recited distal portion of the first shaft.
Claim 15 recites the limitation "the distal portion of the first shaft" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “a distal portion of the first shaft” in line 3 which is indefinite because it is unclear if this limitation is the same as or different than the previously recited distal portion of the first shaft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 102(a) as being anticipated by US 2016/0324515 (Ravikumar).
1. Ravikumar discloses a tissue specimen retrieval device (specimen retrieval device 10) comprising a first shaft (housing 20) and a second shaft (rod 40) telescopically movable relative to the first shaft (FIG. 2 and 5, P0036). The second shaft supporting an end effector assembly (support means 70) at a distal end portion thereof and movable relative to the first shaft between a retracted position  where the end effector assembly is disposed within the first shaft (FIG. 2, P0036), and a deployed position where the end effector assembly extends distally from the first shaft (FIG. 5, P0036). The end effector assembly including a tissue specimen bag (bag 100) supported by first and second arms (e.g., proximal portions of arms 70a, 70b). The first and second arms are configured to open the tissue specimen bag when the second shaft is in the deployed position (FIG. 5, P0038). The tissue specimen bag including an insertion cap (e.g., combination of tip 30 and distal portions of arms 70a, 70b as shown in annotated FIG. 3 of Ravikumar) disposed on and extending outwardly from an exterior surface of the tissue specimen bag (see at least distal portions of arms 70a, 70b, which are interpreted as a portion of the claimed insertion cap, being disposed on and extending outwardly from the exterior surface of the bag 100 in FIG. 7). The insertion cap is configured to operably engage a distal portion of the first shaft when the second shaft is in the retracted position to define an atraumatic insertion tip (see tip being a “cone” or “bull-nosed” at P0044 which are atraumatic).

    PNG
    media_image1.png
    610
    676
    media_image1.png
    Greyscale

2. The insertion cap includes a proximal portion (proximal end 35) configured to be inserted into a distal portion of the first shaft when the second shaft is in the retracted position (FIG. 3), and a rounded distal portion (distal portion of tip 30 which is a “cone” or “bull-nosed” at P0044 which are rounded).
3. An outer circumference of the rounded distal portion of the insertion cap is configured to substantially align with an outer circumference of the distal portion of the first shaft when the second shaft is in the retracted position (FIG. 3).
4. The insertion cap is operably engaged with the tissue specimen bag (FIG. 3; P0038).
5. The insertion cap is positioned at a bottom portion (e.g., left side of bag 100 where the term “bottom portion” is a relative term without context in the claim as currently constructed) of the tissue specimen bag (FIG. 7).
6. The tissue specimen bag is disposed within the first shaft when the second shaft is in the retracted position (FIG. 3, P0049).
7. The tissue specimen retrieval device has a first handle (housing grip 60) disposed at a proximal portion of the first shaft (FIG. 1, P0036 and P0049) and a second handle (rod grip 50) disposed at a proximal portion of the second shaft (FIG. 1, P0036 and P0049). The first and second handles are relatively movable to move the second shaft between the retracted and deployed positions (FIG. 1, P0036 and P0049).
8. The first handle includes first and second finger loops (FIG. 1).
9. The proximal portion of the insertion cap has a narrower width than a width of the rounded distal portion of the insertion cap (FIG. 3).
10. The insertion cap is locatable to facilitate location of a bottom portion (e.g., left side of bag 100 where the term “bottom portion” is a relative term without context in the claim as currently constructed) of the tissue specimen bag (FIG. 7).
11. The insertion cap includes plastic (e.g., arms 70a, 70b of plastic at P0038).
13. The first and second arms of the end effector assembly are at least capable of closing the tissue specimen bag when the second shaft is in the retracted position (see collapsed position of arms 70a, 70b at P0038 and FIG. 3).
14. The first and second arms of the end effector assembly are configured to deploy the insertion cap and the tissue specimen bag from the first shaft when the second shaft is in the deployed position (FIG. 5 and 7, P0038 and P0045).
15. Ravikumar discloses a tissue specimen retrieval device (specimen retrieval device 10) comprising a first shaft (housing 20) and a second shaft (rod 40) telescopically movable relative to the first shaft (FIG. 2 and 5, P0036). The second shaft supporting an end effector assembly (support means 70) at a distal end portion thereof and movable relative to the first shaft between a retracted position  where the end effector assembly is disposed within the first shaft (FIG. 2, P0036), and a deployed position where the end effector assembly extends distally from the first shaft (FIG. 5, P0036). The end effector assembly including a tissue specimen bag (bag 100) supported by first and second arms (e.g., proximal portions of arms 70a, 70b). The first arm including a first hinge and the second arm including a second hinge (see aperture 47 of rod and pin 49 forming a hinge for each arm 70a, 70b at P0039 and FIG. 4). The first and second arms are configured to open the tissue specimen bag about the first and second hinges, respectively, when the second shaft is in the deployed position (FIG. 5, P0038). The tissue specimen bag including an insertion cap (e.g., combination of tip 30 and distal portions of arms 70a, 70b as shown in annotated FIG. 3 of Ravikumar) disposed on and extending outwardly from an exterior surface of the tissue specimen bag (see at least distal portions of arms 70a, 70b, which are interpreted as a portion of the claimed insertion cap, being disposed on and extending outwardly from the exterior surface of the bag 100 in FIG. 7). The insertion cap is configured to operably engage a distal portion of the first shaft when the second shaft is in the retracted position to define an atraumatic insertion tip (see tip being a “cone” or “bull-nosed” at P0044 which are atraumatic).
16. The insertion cap includes a proximal portion (proximal end 35) configured to be inserted into a distal portion of the first shaft when the second shaft is in the retracted position (FIG. 3), and a rounded distal portion (distal portion of tip 30 which is a “cone” or “bull-nosed” at P0044 which are rounded).
17. An outer circumference of the rounded distal portion of the insertion cap is configured to substantially align with an outer circumference of the distal portion of the first shaft when the second shaft is in the retracted position (FIG. 3).
18. The insertion cap is operably engaged with the tissue specimen bag (FIG. 3; P0038).
19. The insertion cap is positioned at a bottom portion (e.g., left side of bag 100 where the term “bottom portion” is a relative term without context in the claim as currently constructed) of the tissue specimen bag (FIG. 7).
20. The tissue specimen bag is disposed within the first shaft when the second shaft is in the retracted position (FIG. 3, P0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0324515 (Ravikumar).
Ravikumar discloses the invention substantially as claimed as discussed above and further discloses various portions of its device being plastic (P0034, P0037, P0038, etc.) but is silent regarding the material of the rounded distal portion of the insertion cap such that it does not disclose the distal portion being plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rounded distal portion of Ravikumar to be plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Ravikumar would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2007,0135781 (Hart) discloses a related tissue specimen retrieval device having an insertion cap (320).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771